Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 13, 2014

                                           No. 04-14-00072-CV

                                   EX PARTE Guadalupe TORRES

                                  Original Habeas Corpus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On May 6, 2014, this court received relator’s supplemental petition for writ of habeas
corpus originally filed in the trial court. The court has considered relator’s petition and is of the
opinion that relator is not entitled to the relief sought. Accordingly, relator’s supplemental
petition for writ of habeas corpus is DENIED. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on May 13th, 2014.


                                                                    _____________________________
                                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. 2008EM504721, styled In the Interest of S.I.R., A Child, pending in the
45th Judicial District Court, Bexar County, Texas, the Honorable Jim Rausch presiding.